USCA4 Appeal: 21-4310      Doc: 22         Filed: 01/24/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4310


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        CHARLES WINFOR DANIELS, a/k/a Murda,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Thomas D. Schroeder, Chief District Judge. (1:20-cr-00516-TDS-1)


        Submitted: January 20, 2022                                       Decided: January 24, 2022


        Before WILKINSON, DIAZ, and THACKER, Circuit Judges.


        Dismissed in part and affirmed in part by unpublished per curiam opinion.


        Mark E. Edwards, EDWARDS & TRENKLE, PLLC, Durham, North Carolina, for
        Appellant. Graham Tod Green, Assistant United States Attorney, Craig Matthew Principe,
        Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Winston-Salem, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4310      Doc: 22          Filed: 01/24/2022     Pg: 2 of 3




        PER CURIAM:

               Charles Winfor Daniels appeals his convictions and the 231-month sentence

        imposed after he pled guilty, pursuant to a plea agreement, to conspiracy to commit Hobbs

        Act robbery, in violation of 18 U.S.C. § 1951(a), and being an accessory after the fact to

        attempted Hobbs Act robbery, in violation of 18 U.S.C. § 3. Counsel has filed a brief in

        accordance with Anders v. California, 386 U.S. 738 (1967), indicating that he has found

        no meritorious issues for appeal, but asserting that the district court should have imposed

        a lesser sentence. Daniels has not filed a pro se supplemental brief, despite receiving notice

        of his right to do so. The Government moves to dismiss the appeal based on the appellate

        waiver in Daniels’ plea agreement. We dismiss in part and affirm in part.

               A defendant may waive the right to appeal if that waiver is knowing and intelligent.

        See United States v. Poindexter, 492 F.3d 263, 270 (4th Cir. 2007). Our review of the

        record confirms that Daniels voluntarily and knowingly waived his right to appeal his

        conviction and any sentence imposed, with a few exceptions not at issue here. The waiver

        is thus valid and enforceable and, in accordance with the terms of his plea agreement,

        Daniels may not challenge his convictions or the reasonableness of his sentence on appeal.

               Even a valid waiver does not waive all appellate claims, however. Specifically, a

        valid appeal waiver does not preclude a challenge to a sentence on the ground that it

        exceeds the statutory maximum or is based on a constitutionally impermissible factor such

        as race, arises from the denial of a motion to withdraw a guilty plea based on ineffective

        assistance of counsel, or relates to claims concerning a violation of the Sixth Amendment

        right to counsel in proceedings following the guilty plea. See United States v. Johnson,

                                                      2
USCA4 Appeal: 21-4310      Doc: 22           Filed: 01/24/2022   Pg: 3 of 3




        410 F.3d 137, 151 (4th Cir. 2005); United States v. Craig, 985 F.2d 175, 178 (4th Cir.

        1993). In accordance with our obligations under Anders, we have reviewed the entire

        record for any unwaived, potentially meritorious issues for appeal and have found none.

               Accordingly, we grant the Government’s motion to dismiss, in part, and dismiss the

        appeal as to Daniels’ challenge to his sentence and any other waived issues. We deny the

        motion as to any unwaived issues and affirm the criminal judgment, in part. This court

        requires that counsel inform Daniels, in writing, of his right to petition the Supreme Court

        of the United States for further review. If Daniels requests that a petition be filed, but

        counsel believes that such a petition would be frivolous, then counsel may move this court

        for leave to withdraw from representation. Counsel’s motion must state that a copy thereof

        was served on Daniels. We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid in the decisional process.

                                                                              DISMISSED IN PART,
                                                                               AFFIRMED IN PART




                                                      3